Citation Nr: 0528371	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-24 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1965.  He died in November 2002, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2003.  In August 2005, the appellant appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


FINDINGS OF FACT

1.  The veteran died in November 2002, at the age of 61 
years, of multiple organ failure due to protein-energy 
malnutrition secondary to poor oral intake complicating 
carcinoma of the tongue.    

2.  At the time of the veteran's death, service connection 
was in effect for an anxiety disorder, evaluated 50 percent 
disabling; this disability did not play a role in his death.    

3.  Carcinoma of the tongue began years after service, and 
was not due to any incident of service including presumed 
Agent Orange exposure during service in Vietnam.

4.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die of a service-connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute to the veteran's death, and the criteria for DIC 
based on service connection for cause of death are not met.  
38 U.S.C.A. §§ 1116, 1310 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2005).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500, 3501(a)(1), 3510 (West 2002); 38 C.F.R. § 3.807, 
21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions, including those 
presented at a hearing before the Board in August 2005; 
statements from the veteran written during his lifetime; 
service medical and separation records; the report of a VA 
Agent Orange protocol examination dated in March 1981; 
private and VA medical treatment records dated from March 
2001 to October 2001; an August 2002 letter from J. T. 
Johnson, M.D.; the veteran's death certificate and autopsy 
report, both dated in November 2002; and medical opinions and 
other correspondence dated in 2003 and 2004 from C. N. Bash, 
M.D., H. G. Butler, M.D., and S. H. Mather, M.D.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the appellant or 
on her behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the appellant's claim.  

The private and VA medical treatment records dated from March 
2001 to October 2001 show that in April 2001, the veteran was 
diagnosed with invasive squamous cell carcinoma at the base 
of the tongue.  At the time of the initial diagnosis, the 
tumor was thought to be non-resectable, and he was 
subsequently treated with chemotherapy and radiation therapy.  
Unfortunately, the cancer continued to metastasize, causing 
the veteran's condition to deteriorate, and he died in 
November 2002.  According to the death certificate, he was 61 
years old at the time of his death, and the immediate cause 
of death was respiratory failure, due to or as a consequence 
of squamous cell carcinoma, due to or as a consequence of 
acute myocardial infarction.  

An autopsy was conducted in November 2002, which disclosed 
squamous cell carcinoma of the tongue extending to the 
vallecula and pyriform sinuses, clinical state IV, and 
metastatic moderately differentiated squamous cell carcinoma 
to the neck, lungs, liver, adrenal glands, bladder, and 
heart.  The cause of death was multiple organ failure due to 
protein-energy malnutrition secondary to poor oral intake 
complicating carcinoma of the tongue.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

The appellant, who is the veteran's surviving spouse, 
contends that the veteran developed cancer of the tongue as a 
result of Agent Orange exposure in Vietnam.  She does not 
contend, nor does the evidence otherwise suggest, that cancer 
of the


tongue, first diagnosed more than 35 years after his 
discharge, developed during service, or was manifest during 
one year after discharge.  See 38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  
Likewise, she does not contend, nor does the evidence 
otherwise suggest, that his service-connected anxiety 
disorder, rated 50 percent disabling from December 2001 until 
his death, contributed to the cause of death. 

The evidence indicates that the veteran had up to four months 
of service in Vietnam during the Vietnam era.  See 38 C.F.R. 
§ 3.2(f) (2005).  A veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange).  In the case of such a veteran, service 
incurrence for the following diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and sub-acute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, and trachea), and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  

Although the veteran's cancer had metastasized to the lungs 
at the time of his death, the presumption of service 
connection is rebutted if the cancer develops as the result 
of metastasis; thus, in effect, the presumption only applies 
to the primary cancer.  See Darby v. Brown, 10 Vet. App. 243 
(1997); VAOPGCPREC 18-97.   

In support of her contentions, the appellant submitted an 
opinion, dated in January 2003, from C. N. Bash, M.D., who, 
according to his curriculum vitae, is board-certified in 
diagnostic radiology.  Dr. Bash opined that it was at least 
as likely as not that the veteran's cancer of the tongue 
developed as a result of exposure to Agent Orange in Vietnam.  

In June 2003, the RO requested an opinion from the Director 
of Compensation and Pension Service, which was forwarded to 
S. H. Mather, M.D., the VA Chief Public Health and 
Environmental Hazards Officer.  Dr. Mather concluded that at 
this time, it could not be stated that it was at least as 
likely as not, or likely, that carcinoma of the tongue was 
due to exposure to herbicides in Vietnam.  

Subsequently, both Dr. Mather and Dr. Bash provided 
supplemental opinions.  Much of the content of these opinions 
concerns a disagreement with the interpretation of 
statistical data provided by National Academy of Sciences 
(NAS) (also referred to as IOM, or Institute of Medicine, 
also a National Academy, in the doctors' opinions).  

According to the Agent Orange Act, NAS was selected to review 
and evaluate the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides, as an independent, 
nonprofit scientific organization, with appropriate 
expertise, and which was not part of the Federal Government.  
Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, 
P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  

NAS published its initial findings in 1993, and then, 
beginning in 1996, has published biannual reviews, and, after 
reviewing this and other information, VA has periodically 
published notice, in the Federal Register, of diseases 
determined to be not associated with exposure to herbicide 
agents on several occasions, most recently on May 20, 2003 
(68 FR 27630).  

The only NAS review explicitly mentioning oral cancers was 
included in the 1998 Update.  Dr. Bash submitted a copy of a 
table included in this report, which showed a report by 
Kogevinas et al., in 1997 of an IARC cohort.  For oral cavity 
and pharynx cancer, the estimated relative risk (95 percent 
confidence interval) was 1.1 (0.7 to 1.6).  

Dr. Bash asserts that the fact that the relative risk is 
greater than 1 means there is a positive association with 
Agent Orange exposure.  He argues that VA is wrong in relying 
on a 95 percent confidence interval, because according to the 
benefit of the doubt doctrine, the confidence interval should 
be 50 percent.  Dr. Mather responded, in part, that a 95 
percent confidence interval is commonly used to assess the 
significance of scientific studies.  She said, in essence, 
that a relative risk of 1.1 indicated a 10 percent increased 
risk than the comparison group, but that it was not a 
significant association.  NAS itself, in summarizing the 
studies, noted that "The IARC study (Kogevinas et al., 1997) 
has brought together almost all of the phenoxy herbicide 
production workers in 36 cohorts for a joint analysis.  That 
combined cohort study showed no effect of phenoxy herbicide 
exposure on oral cavity or pharyngeal cancers (R[elative] 
R[isk]=1.1, C[onfidence] I[nterval] 0.7-1.6)."  64 FR 59232, 
59235 (1999) (emphasis added).  

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on a 
positive statistical association shown by analysis of medical 
and scientific evidence.  See 38 U.S.C.A. § 1116(b).  In 
determining whether a presumption is warranted, the VA must 
take into account reports from NAS, as well as all other 
available sound medical and scientific information and 
analyses.  Id.  In evaluating any study for the purpose of 
making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  Id.  An association is considered positive if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association.  Id.

When the Secretary determines, based on the evaluation of  
scientific or medical studies and after receiving the advice 
of the Veterans' Advisory Committee on Environmental Hazards, 
and applying the reasonable doubt doctrine, that a 
significant statistical association exists between any 
disease and exposure to a herbicide containing dioxin, the 
relevant regulation shall be amended to provide guidelines 
for the establishment of service connection.  38 C.F.R. § 
1.17(c) (2005).  A significant statistical association shall 
be deemed to exist when the relative  weights of valid 
positive and negative studies permit the conclusion that it 
is at least as likely as not that the purported relationship 
between a particular type of exposure and a specific adverse 
health effect exists.  38 C.F.R. § 1.17(d)(1).  

The criteria for a valid study are also defined in the 
regulation, and require that a valid study be one "whose 
findings are statistically significant at a probability level 
of .05 or less with proper accounting for multiple 
comparisons and subgroup analyses."  38 C.F.R. § 1.17(d)(3).  
This supports the reliance upon a study with a 95 percent 
confidence interval.  

More importantly, VA has not found any positive association 
between oral cavity cancers and exposure to Agent Orange; 
thus, notwithstanding Dr. Bash's disagreement with the 
weighing of statistical data, a legal presumption does not 
exist, and service connection may not be granted on that 
basis.

Service connection based on herbicide exposure may still be 
established with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the 
Court acknowledged that "[a]ctual causation carries a very 
difficult burden of proof."  Id., at 1042.  The appellant 
herself is not competent to provide an opinion on medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, particularly in view of the Court's statement 
regarding the difficult burden of proof, and the requirements 
of 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17(d), the Board 
concludes that general epidemiological evidence which has 
already been evaluated by NAS and VA, and found not to show a 
positive association (as defined above), cannot establish 
direct causation.

Thus, the NAS 1998 Update, which addressed oral cancers, is 
evidence against the claim, together with Dr. Mather's 
opinions.  The autopsy report, as well as records of the 
veteran's treatment for cancer during 2001, which do not 
contain any indication that the veteran's cancer was due to 
Agent Orange exposure, provide further evidence against the 
claim.  The evidence in the appellant's favor consists of the 
opinions of Dr. Bash and of H. G. Butler, M.D., both of whom 
concluded that the veteran's cancer was at least as likely as 
not due to Agent Orange exposure.  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Klekar v. West, 12 Vet. App. 503, 507 (1999).  

In his initial opinion, dated in January 2003, Dr. Bash 
opined that the same mucosa are in the larynx and the oral 
cavity, and that the larynx cannot be exposed to toxins 
without the oral cavity also being exposed.  Dr. Mather, in 
response to this argument, noted that the "concept of 
continuous mucosa" is not convincing because tissues may 
have different sensitivities to similar exposure, pointing to 
differences in colon and rectal tissue susceptibilities.  Dr. 
Bash argues that the colon and rectal tissues are irrelevant, 
but he has pointed to no studies or other evidence indicating 
that his interpretation is correct, and his position has not 
been adopted by NAS.  In any event, at best, his assertion 
can be considered no more than suggesting a possibility of an 
association, which is insufficient to establish actual 
causation.  

Dr. Bash also points to a later NAS Update, which includes a 
study reported by Caplan, which found a relative risk of 2.2; 
however, this study was limited to nasal cancer, and did not 
include oral cancer.  His arguments regarding the 
extrapolation of that data to cases of oral cancer are 
speculative.  

In essence, Dr. Bash disagrees with the interpretation of 
scientific and medical studies based on the evidence provided 
by NAS.  He does not claim to have independently reviewed any 
of the studies evaluated by NAS.  He has not provided any 
evidence indicating that his recommended methodology would 
result in a statistically significant conclusion, as required 
by law.  See 38 U.S.C.A. § 1116(b); 38 C.F.R. § 1.17(d).  His 
proposal that a "confidence interval" of 50 percent be 
adopted is contrary to the law.  Id.  Given the fact that he 
only refers to data which has already been analyzed by NAS 
and VA, his arguments are of minimal probative value, in the 
face of NAS's failure to find any positive association 
between oral cancers and Agent Orange exposure, based on the 
same evidence, and Dr. Mather's refutation of his arguments. 

With respect to Dr. Bash's contentions regarding expertise 
and bias, he is absolutely correct in his assertion that any 
association or contact he may have with organizations 
representing veterans is irrelevant, and should not diminish 
the probative value of his opinions.  Even though the author 
of such comments was careful to emphasize that his 
"advocacy" did not affect the quality of his opinions, such 
comments are inappropriate.  Further, it is legally incorrect 
to simply rely on the VA opinion, when two equally qualified 
doctors disagree.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (In evaluating the probative value of medical 
opinion evidence, the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.).  
Nevertheless, it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or 
bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  
However, the fact that one is a VA doctor is not a sufficient 
reason.  

In this case, however, we are not faced with equivalent 
opinions.  Dr. Mather, who is the VA Chief Public Health and 
Environmental Hazards Officer, is likely to have more 
expertise in epidemiology than Dr. Bash, whose expertise 
involves diagnostic radiology.  However, it is not necessary 
to determine which of these doctors has greater expertise, 
because Dr. Bash has failed to provide any evidence to 
counteract the NAS reports and other evidence against the 
claim.  More than his own assertions regarding statistical 
analysis are required to counterbalance the methodology 
employed by NAS, an organization mandated by statute to 
evaluate statistical information regarding Agent Orange.  He 
has not provided, for example, other studies showing an 
association, or evidence that his methodology would result in 
statistically significant findings, as required by 
38 U.S.C.A. § 1116.  

Regarding Dr. Butler's May 2004 opinion, concluding that the 
veteran had no risk factors other than Agent Orange, and that 
he agreed with Dr. Bash's interpretation that the statistics 
showed that it was at least as likely as not that the cancer 
was due to Agent Orange suffers from similar deficiencies.  
Moreover, Dr. Butler also noted that he had been "unable to 
find other research or clinical case histories of the 
relationship between squamous cell carcinoma of the tongue 
and Agent Orange," and that the number of cases was not 
sufficient to provide clear statistics one way or the other.  
Thus, his argument is not supported by any evidence of a 
positive association, specific to the veteran, or otherwise.  

A preponderance of the evidence describes a state of proof 
that persuades one that a point in question is more probably 
so than not, and is not amenable to any mathematical formula.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).  Thus, if 
the Board is persuaded that it is more probable than not that 
the veteran's cancer was not due to service events, the claim 
must be denied.  Id.  If the evidence is in favor of the 
veteran, or if the determination is "too close to call," 
the "tie goes to the runner," and the veteran prevails.  
Id.  However, opinions based on speculation or remote 
possibility are insufficient.  See, e.g., Morris v. West, 13 
Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  

The condition underlying the veteran's cause of death was a 
cancer of the tongue, which was first manifest many years 
after service, and may not be presumed to have been due to 
Agent Orange exposure.  Further, the evidence in the 
veteran's favor is speculative, and, as such, insufficient to 
establish service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1365; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Eligibility for Educational Assistance under 38 U.S.C. 
Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C. chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, that a permanent total 
service-connected disability have been in existence at the 
date of the veteran's death, or that the veteran died as a 
result of a service-connected disability.  38 C.F.R. § 
3.807(a) (2005).  At the time of his death, he was rated 50 
percent disabled due to an anxiety disorder.  Moreover, we 
have determined that service connection for the cause of the 
veteran's death is not warranted.  Consequently, the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, and the claim is denied as 
a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the first three elements of the VCAA 
notice requirements have been satisfied by virtue of a letter 
sent to the appellant in February 2003.  Since the letter 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

In addition to the explicit VCAA notice, by virtue of the 
rating decision on appeal, the statement of the case, and the 
supplemental statement of the case, she was provided with 
specific information as to why her claim was denied, and of 
the evidence that was lacking.  Evidence necessary to 
substantiate the claim was also discussed at the appellant's 
hearing in August 2005.  

Finally, with respect to element (4), the Board notes that 
the RO's letter did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  However, the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that she was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  She was given 
ample time to respond to the VCAA letters.  There is no 
allegation from the appellant that she has any evidence in 
her possession that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his or her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to a claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained.  The file contains all potentially 
relevant post-service private and VA treatment records 
identified by the veteran prior to his death and by the 
appellant in connection with this claim.  The appellant has 
at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claims.  In 
addition, an autopsy was conducted, and medical opinions were 
obtained.  See 38 C.F.R. § 3.159(c)(4)(i).  

With respect to the Chapter 35 claim, the provisions of the 
VCAA do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  In the circumstances of this case, there is 
no reasonable possibility that additional efforts to assist 
or notify the appellant in accordance with the VCAA would 
assist her in substantiating her claims.  Therefore, she is 
not prejudiced as a result of the Board proceeding to the 
merits of the claims.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependent's educational assistance under 38 
U.S.C. Chapter 35 is denied.




	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


